In an action to recover damages for personal injuries caused by the negligence of the defendants, judgment in favor of the plaintiff unanimously affirmed, without costs. In our opinion the verdict was not inadequate in amount. The charge with respect to the failure to call Dr, Silverman as a witness was incorrect; but in view of the verdict in favor of the plaintiff, and of our conclusion that the amount was not inadequate, we may, under section 106 of the Civil Practice Act, disregard the error. Appeal from order denying motion to set aside the verdict dismissed. There is no such order in the record. Present — Hagarty, Carswell, Johnston, Adel and Close, JJ.